         Case 1:21-cv-01032-PAE Document 12 Filed 02/26/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


SIETEL SINGH GILL, individually and on behalf
of other similarly situated individuals,
                                                      Case No. 1:21-cv-01032-PAE
                                     Plaintiffs,

                        v.

NATIONAL FOOTBALL LEAGUE, and NFL
ENTERPRISES LLC,
                        Defendants.

                        DEFENDANT NFL ENTERPRISES LLC’S
                       CORPORATE DISCLOSURE STATEMENT
       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant NFL Enterprises

LLC makes the following disclosures through its undersigned counsel:

       NFL Enterprises LLC is wholly owned by NFL Ventures, L.P. There is no publicly held

corporation that owns 10 percent or more of NFL Enterprises LLC.

Dated: February 26, 2021
       New York, New York
                                           Respectfully submitted,

                                               By: /s/ Tyler B. Robinson
                                               Tyler B. Robinson
                                               Sara A. Ricciardi
                                               SIMPSON THACHER & BARTLETT LLP
                                               425 Lexington Avenue
                                               New York, NY 10017
                                               Telephone: (212) 455-2000
                                               trobinson@stblaw.com
                                               sricciardi@stblaw.com

                                               Attorneys for Defendants National Football
                                               League and NFL Enterprises LLC
